Citation Nr: 0509654	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (previously gastritis), currently rated as 10 
percent disabling.  



ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel










INTRODUCTION

The veteran had active service from February 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for an increased rating for gastroesophageal reflux disease 
(GERD).  A notice of disagreement was received in April 2002, 
and a statement of the case was issued in December 2003.  The 
appeal was perfected in December 2003.  


FINDING OF FACT

Gastroesophageal reflux disease is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.114, Diagnostic Code 7346 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's GERD is currently rated as 10 percent disabling 
by analogy under Diagnostic Code 7346 as hiatal hernia.  
Under this code, a 10 percent rating is warranted if two or 
more of the symptoms required for a 30 percent rating are 
present but of less severity.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2004).  

While the evidence of record demonstrates that the veteran 
continues to experience some symptoms of GERD, including 
indigestion and pyrosis, the evidence does not show that she 
has vomiting, and substernal, arm, or shoulder pain, and 
there is no indication that the disability is productive of 
considerable impairment of health.  

Private medical records, dated between January 2000 and June 
2003, show that the veteran's disability was manifested by 
heartburn, reflux, lower abdomen pain, and intermittent 
epigastric pain when eating or drinking anything.  These 
records also indicate that the veteran's bowel sounds were 
positive and normoactive and there was no vomiting, diarrhea, 
fever, no masses were felt, and no organomegally was noted.  

The February 2002 VA examination report shows that the 
veteran's examination was negative for weight loss.  Her 
gastroesophageal reflux disease symptoms were controlled by 
medication.  She was well-nourished and bowel sounds were 
good, but she had some mild tenderness in the right lower 
quadrant of her abdomen.  The January 2004 VA examination 
revealed that the veteran's disability was manifested by 
moderate GERD to the proximal esophagus without evidence of 
aspiration and with nonsequential contraction of the 
esophagus and constipation.  

Because the above evidence does not show that the veteran's 
service connected GERD is manifested by complaints 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, as required for a 
rating in excess of 10 percent, the Board finds that she has 
not met the criteria for the next higher 30 percent rating 
pursuant to Diagnostic Code 7346.  As such, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Therefore, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 10 percent 
for GERD must be denied.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In reaching the decisions contained herein, the Board notes 
that the medical evidence does not indicate that the 
disability presents manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take either 
service-connected condition outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).  



II.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in June 2001 and January 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service private and VA medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in connection with this claim.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

A rating in excess of 10 percent for GERD is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


